DETAILED ACTION
	Applicant’s response, filed 11 May 2022 has been entered.
	Claim(s) 1-3, and 5-12  are currently pending.  
	Rejection of claim(s) 11 under 35 U.S.C. §112(b) has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-3, 6-7, and 12 under 35 U.S.C. §112(b) has been withdrawn in light of claim amendment(s) contained in Applicant’s response; see new grounds of rejection detailed below.
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicant asserts that the applied art does not disclose and would not have rendered obvious, inter alia, the following features now clarified in claim 1 and similarly clarified in claim 12, with emphasis added to certain part(s):
(i). "the notification unit notifies the second vehicle that the
second vehicle needs to move out of a driving direction of
the first vehicle," and
(ii). "a display device provided for a remote operation of the
first vehicle displays both the first vehicle that has become
the urgent vehicle and the second vehicle that is within the
predetermined range from the first vehicle in a bird's-eye
view."
Applicant asserts that with respect to Feature (i) (which was recited in now cancelled claim 4 ), the Patent Office concedes that Shimotani does not disclose such feature and instead relies on Benavidez. Benavidez discloses at col. 16, lines 38-48, that the vehicle control system 14 coordinates movement of the vehicle 12 (the controlled vehicle) to clear areas for other vehicles operated by a third party (i.e., vehicles not controlled by the vehicle control system 14). However, the claim language recites something different. It states that the notification unit (which is on the first vehicle, the vehicle currently controlled by the remote operation) notifies the second vehicle (a vehicle different from the currently controlled vehicle) that such second vehicle needs to move out of a driving direction of the first vehicle, i.e., the currently controlled vehicle. Nowhere does Benavidez disclose coordinating or instructing certain movement of a vehicle that is different from the currently controlled vehicle, let alone the instructed movement being that such vehicle needs to move out of the driving direction of the currently controlled vehicle.
Examiner disagrees. The “notification unit” of claim 1 is not explicitly recited as being incorporated into vehicle 1, and according to the broadest reasonable interpretation comprises a generic computer. In regard to Feature (i) Benavidez et al. discloses a system capable of coordinating traffic maneuvers between multiple vehicles, wherein a driver may receive a request for the system to take over control of the vehicle (i.e. the second vehicle, see column 16 lines 28-33, emphasis added by Examiner: “the computing system 42 may receive information (e.g., from the data services 44) about an event (e.g., traffic condition, weather condition), and may provide a notification to the driver to indicate the occurrence of the event and/or to request that the driver release control of the vehicle”), in order to route the vehicle to open a path for another vehicle (i.e. the first vehicle, see column 16 lines 41-47, emphasis added by Examiner: “the computing system 42 may integrate information from the data services 44, advanced maps, location of the vehicles 12, and location of the event to coordinate the movement of the vehicles 12 to clear the vehicles 12 away from the particular areas or to open certain roads or areas for the passage of other vehicles (e.g., vehicles operated by the third party)”); Shimotani et al. explicitly discloses newly claimed subject matter described as Feature (ii) above (see Fig. 13, [0076]: “notify the abnormality of the driver to the outside of the vehicle. The abnormal condition notification device includes hazard flashers, a special indicator light, and an inter-vehicle communication device”, and [0137]: “display screen 5 shown in FIG. 13 is displayed. The notification device 180 displays, on the map, the position of the medical facility 3, the position of the emergency vehicle 2, the position of the vehicle 1…”, Examiner notes that Fig. 13 is a bird’s-eye view).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching control unit that switches the first vehicle from the manual driving mode to a remote driving mode”, and “a notification unit that… notifies a second vehicle… that the first vehicle has become an urgent vehicle” in claim 1, “a detection unit that detects… that the driver is in a condition in which it is difficult to drive” in claim 2, “another switching control unit that switches the second vehicle to a remote driving mode” in claim 5, “a hospital information acquisition unit that acquires… information associated with hospitals… which are capable of admitting the driver.” in claim 8, “a destination setting unit that sets… a destination of the first vehicle” in claim 9, and “a vital signs transmission unit that transmits the vital signs of the driver” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely: the “switching control unit”, “hospital information acquisition unit”, “destination setting unit”, and “vital signs transmission unit” are comprised of a generic computer with a communication interface according to Figures 4 and 5; and “notification unit”, “detection unit” are comprised of a generic computer with a communication interface according to Figures 2 and 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/001900) modified by Benavidez et al. (US 11188074).
In regard to claim 1: Shimotani et al. discloses a vehicle driving system comprising: an acquisition unit that acquires information relating to a state of a driver driving a first vehicle in a manual driving mode (see [0033]); a switching control unit that switches the first vehicle from the manual driving mode to a remote driving mode in a case in which it is verified, by means of the information acquired by the acquisition unit, that it is difficult for the driver to drive (see [0036], [0057]); and a notification unit that, in a case in which the first vehicle is switched to the remote driving mode by the switching control unit, notifies a second vehicle located within a predetermined range from the first vehicle that the first vehicle has become an urgent vehicle (see [0076]), and a display device provided for a remote operation of the first vehicle displays both the first vehicle that has become the urgent vehicle and the second vehicle that is within the predetermined range from the first vehicle in a bird's-eye view (see Fig. 13, [0076], and [0137]); Shimotani et al. does not disclose wherein: the notification unit notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle, however Shimotani et al. does disclose switching a vehicle from manual driving to remote driving in an emergency situation (see [0036]), vehicle-to-infrastructure communication (0034), and inter-vehicle communication (see [0076]); Benavidez teaches wherein: the notification unit notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle (see column 16 lines 26-53) during an emergency situation using vehicle-to-infrastructure communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Shimotani et al. to incorporate the teachings of Benavidez et al. as doing so amounts to use of a known technique to improve similar devices in the same way.
	In regard to claim 2: Shimotani et al. modified teaches the vehicle driving system according to claim 1, further comprising a detection unit that detects, by means of the information acquired by the acquisition unit, that the driver is in a condition in which it is difficult to drive (see Shimotani et al. [0035]).
	In regard to claim 3: Shimotani et al. modified teaches the vehicle driving system according to claim 1, wherein notification by the notification unit from the first vehicle to the second vehicle is performed via communication between the first vehicle and the second vehicle (see Shimotani et al. [0076]). 
In regard to claim 5: Shimotani et al. modified does not disclose the vehicle driving system according to claim 1, further comprising another switching control unit that switches the second vehicle to a remote driving mode in a case in which the second vehicle has been notified by the notification unit that the first vehicle has become an urgent vehicle; however Shimotani et al. does disclose switching a vehicle from manual driving to remote driving in an emergency situation (see [0036]), vehicle-infrastructure communication (0034), and inter-vehicle communication (see [0076]); Benavidez discloses another switching control unit that switches the second vehicle to a remote driving mode in a case in which the second vehicle has been notified by the notification unit that the first vehicle has become an urgent vehicle (see column 16 lines 26-53) during an emergency situation using vehicle-to-infrastructure communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Shimotani et al. to incorporate the teachings of Benavidez et al. as doing so amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 6: Shimotani et al. modified teaches the vehicle driving system according to claim 1, wherein the acquisition unit is installed in the first vehicle (see Shimotani et al. Fig. 15 item 10) or is portably carried by the driver of the first vehicle.
	In regard to claim 7: Shimotani et al. modified teaches the vehicle driving system according to claim 6, wherein the acquisition unit is a vitals sensor that detects vital signs of the driver of the first vehicle (see Shimotani et al. [0157]).
In regard to claim 8: Shimotani et al. modified teaches the vehicle driving system according to claim 7, further comprising a hospital information acquisition unit that acquires, in accordance with the vital signs detected by the vitals sensor, information associated with hospitals (see Shimotani et al. [0112]); Shimotani et al does not explicitly disclose [a hospital information acquisition unit that acquires… information associated with hospitals] within a predetermined range from the first vehicle, which are capable of admitting the driver; however Shimotani et al. does disclose determining a destination based on the position of the medical facility (see [0094]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to acquire information associated with hospitals within a predetermined range from the vehicle, i.e. within driving range, as the vehicle would not be able to reach a hospital outside of this range. 
In regard to claim 9: Shimotani et al. modified teaches the vehicle driving system according to claim 8, further comprising a destination setting unit that sets, in accordance with the information about the hospitals acquired by the hospital information acquisition unit, a destination of the first vehicle to an admitting hospital capable of admitting the driver (see Shimotani et al. [0094]).  
In regard to claim 10: Shimotani et al. modified teaches the vehicle driving system according to claim 9, further comprising a vital signs transmission unit that transmits the vital signs of the driver to the admitting hospital (see Shimotani et al. [0150], [0157], and [0160]; also see [0041] of JP2016057673 incorporated by reference).
In regard to claim 12: Shimotani et al. discloses a vehicle driving system, comprising: at least one processor (see [0038]), the at least one processor being configured to: acquire information relating to a state of a driver driving a first vehicle in a manual driving mode (see [0033]); switch the first vehicle from the manual driving mode to a remote driving mode in a case in which it is verified, by means of the information, that it is difficult for the driver to drive (see [0036], [0057]); and notify a second vehicle located within a predetermined range from the first vehicle that the first vehicle has become an urgent vehicle (see [0076]) , and a display device provided for a remote operation of the first vehicle displays both the first vehicle that has become the urgent vehicle and the second vehicle that is within the predetermined range from the first vehicle in a bird's-eye view (see Fig. 13, [0076], and [0137]); Shimotani et al. does not disclose wherein: the at least one processor notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle, however Shimotani et al. does disclose switching a vehicle from manual driving to remote driving in an emergency situation (see [0036]), vehicle-to-infrastructure communication (0034), and inter-vehicle communication (see [0076]); Benavidez teaches wherein: the at least one processor notifies the second vehicle that the second vehicle needs to move out of a driving direction of the first vehicle (see column 16 lines 26-53) during an emergency situation using vehicle-to-infrastructure communication, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Shimotani et al. to incorporate the teachings of Benavidez et al. as doing so amounts to use of a known technique to improve similar devices in the same way.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimotani et al. (US 2022/001900) as modified by Benavidez et al. (US 11188074) above in regard to claim 1, and further in view of Wang (CN 105096656).
In regard to claim 11: Shimotani et al. modified does not disclose the vehicle driving system according to claim 1, wherein the acquisition unit acquires, by means of a drive recorder provided in the second vehicle, which is located within the predetermined range from the first vehicle and travels ; however Shimotani et al. modified does disclose transmitting driver state information to a servicing facility through vehicle to infrastructure communication (see Shimotani et al. [0036]), and the use of vehicle to vehicle communication to convey driver state information (see [0076]); Wang teaches wherein the acquisition unit acquires, by means of a drive recorder provided in the second vehicle travelling in front of or behind the first vehicle, the information relating to the state of the driver of the first vehicle (see page 1 paragraph 6 (bottom of first page)) via vehicle to infrastructure or vehicle to vehicle communication during an emergency situation (i.e. driver fatigue); therefore it would have been obvious to a person of ordinary skill in the art at the time filing to combine the disclosure of Shimotani et al. with the teachings of Wang, as doing so amounts to use of a known technique to improve similar devices in the same way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669